          Case: 1:20-cv-02522-CAB Doc #: 9 Filed: 12/04/20 1 of 1. PageID #: 47
                                                                               IT IS SO ORDERED.


                           IN THE UNITED STATES DISTRICT COURT                 s/Christopher A. Boyko
                            FOR THE NORTHERN DISTRICT OF OHIO                  CHRISTOPHER A. BOYKO,
                                     EASTERN DIVISION                          SENIOR U.S. DISTRICT JUDGE
                                                                               Date: 12/4/2020
 JOHN DOE,                                              )
                                                        )   CASE NO. 1:20-cv-02522
                                 Plaintiff,             )
               v.                                       )   JUDGE CHRISTOPHER A. BOYKO
                                                        )
 CASE WESTERN RESERVE UNIVERSITY,                       )
                                                        )   NOTICE OF VOLUNTARY DISMISSAL
                                 Defendant.             )
                                                        )
                                                        )

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff John Doe hereby voluntarily dismisses

this cause of action in its entirety without prejudice. This Court shall retain jurisdiction over this

matter.

                                               Respectfully submitted,

                                               /s/ Susan C. Stone
                                               Susan C. Stone (0064445)
                                               Kristina W. Supler (0080609)
                                               KOHRMAN JACKSON & KRANTZ, LLP
                                               1375 E. 9th St., 29th Floor
                                               Cleveland, OH 44114
                                               P: (216) 696-8700
                                               F: (216) 621-6536
                                               E: scs@kjk.com
                                                   kws@kjk.com

                                               Attorneys for Plaintiff




{K0818723.1}
